Exhibit 10.3

 

EXECUTION COPY

 

PLEDGE AGREEMENT

 

PLEDGE AGREEMENT, dated as of May 20, 2004 (as the same may be amended,
restated, modified and/or supplemented from time to time in accordance with the
terms hereof, this “Agreement”), among each of the undersigned pledgors (each, a
“Pledgor” and, together with each other entity which becomes a party hereto
pursuant to Section 30, collectively, the “Pledgors”) in favor of Deutsche Bank
Trust Company Americas, as collateral agent (together with any successor
collateral agent, the “Pledgee”), for the benefit of the Secured Creditors (as
defined below). Except as otherwise defined in Section 2 hereof, capitalized
terms used herein and defined in the Credit Agreement (as defined below) shall
be used herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, Consolidated Container Holdings LLC (“Holdings”), Consolidated
Container Company LLC (the “Borrower”), various financial institutions from time
to time party thereto (the “Banks”), and Deutsche Bank Trust Company Americas,
as administrative agent (together with any successor administrative agent, the
“Administrative Agent”, and, together with the Banks, each Issuing Bank and the
Collateral Agent, the “Bank Creditors”), have entered into a Credit Agreement,
dated as of May 20, 2004, providing for the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower, all as contemplated therein (as used herein, the term “Credit
Agreement” means the Credit Agreement described above in this paragraph, as the
same may from time to time be amended, modified, extended, renewed, replaced,
restated, supplemented and/or refinanced from time to time, and including any
agreement extending the maturity of, or refinancing or restructuring (including,
but not limited to, the inclusion of additional borrowers or guarantors
thereunder or any increase in the amount borrowed thereunder) of all or any
portion of the indebtedness under such agreement or any successor agreement,
whether or not with the same agent, trustee, representative, banks or holders);

 

WHEREAS, the Borrower and/or one or more of its Subsidiaries may from time to
time enter into, or guaranty the obligations of one another under, one or more
(i) interest rate protection agreements (including, without limitation, interest
rate swaps, caps, floors, collars and similar agreements), (ii) foreign exchange
contracts, currency swap agreements, commodity agreements or other similar
agreements or arrangements designed to protect against the fluctuations in
currency values and/or (iii) other types of hedging agreements from time to time
(each such agreement or arrangement entered into with an Other Creditor (as
hereinafter defined), an “Interest Rate Protection Agreement or Other Hedging
Agreement”) with one or more Banks or any affiliate thereof (each such Bank or
affiliate (even if the respective Bank subsequently ceases to be a Bank under
the Credit Agreement for any reason), together with such Bank’s or affiliate’s
successors and assigns, collectively, the “Other Creditors” and together with
the Bank Creditors, the “Secured Creditors”);

 

WHEREAS, pursuant to the Guaranty contained in the Credit Agreement (the
“Holdings Guaranty”), Holdings has guaranteed to the Secured Creditors the
payment when due of all obligations and liabilities of the Borrower under or
with respect to the Credit Documents

 



--------------------------------------------------------------------------------

and all obligations and liabilities of the Borrower and one or more of its
Subsidiaries with respect to the Interest Rate Protection Agreements or Other
Hedging Agreements which may hereinafter arise;

 

WHEREAS, pursuant to a Subsidiary Guaranty, dated as of May 20, 2004 (as
amended, restated, modified and/or supplemented from time to time, the
“Subsidiary Guaranty”), each Subsidiary Guarantor has jointly and severally
guaranteed the payment and performance when due of all Guaranteed Obligations
(as defined in the Subsidiary Guaranty);

 

WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement and to the Other Creditors entering into
Interest Rate Protection Agreements or Other Hedging Agreements that each
Pledgor shall have executed and delivered to the Pledgee this Agreement; and

 

WHEREAS, each Pledgor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and the entering into by the
Borrower and/or one or more of its Subsidiaries of Interest Rate Protection
Agreements or Other Hedging Agreements and, accordingly, desires to execute this
Agreement in order to satisfy the condition described in the preceding paragraph
and to induce the Banks to make Loans to the Borrower and issue, and/or
participate in, Letters of Credit for the account of the Borrower and the Other
Creditors to enter into Interest Rate Protection Agreements or Other Hedging
Agreements with the Borrower and/or one or more of its Subsidiaries;

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:

 

1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:

 

(i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor or any Subsidiary thereof at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding), reimbursement
obligations under Letters of Credit, fees, costs and indemnities) of such
Pledgor owing to the Bank Creditors, whether now existing or hereafter incurred
under, arising out of, or in connection with, the Credit Agreement and the other
Credit Documents to which such Pledgor is a party (including, in the case of
each Pledgor that is a Guarantor, all such obligations, liabilities and
indebtedness of such Pledgor under its Guaranty) and the due performance and
compliance by such Pledgor with all of the terms, conditions and

 

-2-



--------------------------------------------------------------------------------

agreements contained in the Credit Agreement and in such other Credit Documents
(all such obligations, liabilities and indebtedness under this clause (i),
except to the extent consisting of obligations, liabilities or indebtedness with
respect to Interest Rate Protection Agreements or Other Hedging Agreements,
entitled to the benefits of this Agreement being herein collectively called the
“Credit Document Obligations”);

 

(ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, indemnities, fees and all interest that accrues
after the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Pledgor at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding) owing by such
Pledgor to the Other Creditors now existing or hereafter incurred under, arising
out of or in connection with any Interest Rate Protection Agreement or Other
Hedging Agreement, whether such Interest Rate Protection Agreement or Other
Hedging Agreement is now in existence or hereinafter arising (including, in the
case of a Pledgor that is a Guarantor, all obligations, liabilities and
indebtedness of such Pledgor under its Guaranty in respect of the Interest Rate
Protection Agreements and Other Hedging Agreements), and the due performance and
compliance by such Pledgor with all of the terms, conditions and agreements
contained in each such Interest Rate Protection Agreement and Other Hedging
Agreement (all such obligations, liabilities and indebtedness under this clause
(ii) being herein collectively called the “Other Obligations”);

 

(iii) any and all sums advanced by the Pledgee in order to preserve the
Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;

 

(iv) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of such Pledgor referred to in clauses
(i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and court costs;

 

(v) all amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement under Section 11 of this Agreement; and

 

(vi) all amounts owing to any Agent or any of its affiliates pursuant to any of
the Credit Documents in its capacity as such;

 

all such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (vi) of this Section 1 being herein collectively called the
“Obligations”, it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.

 

-3-



--------------------------------------------------------------------------------

2. DEFINITIONS; REPRESENTATIONS. (a) Unless otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement shall be used
herein as therein defined. Reference to singular terms shall include the plural
and vice versa.

 

(b) The following capitalized terms used herein shall have the definitions
specified below:

 

“Administrative Agent” shall have the meaning set forth in the recitals hereto.

 

“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.

 

“Agreement” shall have the meaning set forth in the first paragraph hereof.

 

“Bank Creditors” shall have the meaning set forth in the recitals hereto.

 

“Banks” shall have the meaning set forth in the recitals hereto.

 

“Borrower” shall have the meaning set forth in the recitals hereto.

 

“Certificated Security” shall have the meaning given such term in Section
8-102(a)(4) of the UCC.

 

“Clearing Corporation” shall have the meaning given such term in Section
8-102(a)(5) of the UCC.

 

“Collateral” shall have the meaning set forth in Section 3.1 hereof.

 

“Collateral Accounts” shall mean any and all accounts established and maintained
by the Pledgee in the name of any Pledgor to which Collateral may be credited.

 

“Credit Agreement” shall have the meaning set forth in the recitals hereto.

 

“Credit Document Obligations” shall have the meaning set forth in Section 1(i)
hereof.

 

“Credit Document Obligations Termination Date” shall mean that date upon which
all Credit Document Obligations (other than those arising from indemnities for
which no request has been made) have been paid in full and all Commitments and
Letters of Credit under the Credit Agreement have been terminated.

 

“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock.”

 

“Event of Default” shall have the meaning provided in the Security Agreement.

 

“Excluded Collateral” shall mean any equity interest owned by any Pledgor in any
joint venture which may not be pledged, assigned or otherwise transferred
pursuant to the terms of any operating agreement, partnership agreement, other
Contract (as defined in the Security

 

-4-



--------------------------------------------------------------------------------

Agreement) or any organizational documents governing such joint venture
provided, however, that Excluded Collateral shall not include any and all
proceeds of such equity interest to the extent that the assignment or
encumbering of such proceeds is not so restricted.

 

“Exempted Foreign Entity” shall mean any Foreign Corporation and any limited
liability company, partnership or other entity organized under the laws of a
jurisdiction other than the United States or any State or Territory thereof
that, in any such case, is treated as a corporation or an association taxable as
a corporation for U.S. Federal income tax purposes.

 

“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.

 

“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock”.

 

“Holdings” shall have the meaning set forth in the recitals hereto.

 

“Indemnitees” shall have the meaning set forth in Section 11 hereof.

 

“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.

 

“Investment Property” shall have the meaning given such term in Section
9-102(a)(49) of the UCC.

 

“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by any Pledgor or represented by any Limited
Liability Company Interest.

 

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company.

 

“Location” of any Pledgor has the meaning given such term in Section 9-307 of
the UCC.

 

“Non-Deliverable Notes” shall mean promissory notes at any time issued to, or
held by, a Pledgor (other than Intercompany Notes) specifically designated by
the Pledgor to the Pledgee in writing as “Non-Deliverable Notes” and which do
not, collectively, exceed $1,000,000 in aggregate principal amount at any time
outstanding.

 

“Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.

 

“Notes” shall mean (x) all Intercompany Notes at any time issued to each Pledgor
and (y) all other promissory notes from time to time issued to, or held by, each
Pledgor.

 

-5-



--------------------------------------------------------------------------------

“Obligations” shall have the meaning set forth in Section 1 hereof.

 

“Other Creditors” shall have the meaning set forth in the recitals hereto.

 

“Other Obligations” shall have the meaning set forth in Section 1 hereof.

 

“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any Pledgor or
represented by any Partnership Interest.

 

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.

 

“Permitted Liens” shall mean Liens which both (i) at all times prior to the
Credit Document Obligations Date, constitute Permitted Liens (as such term is
defined in the Credit Agreement) and (ii) are otherwise permitted by the other
Secured Debt Agreements.

 

“Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.

 

“Pledgee” shall have the meaning set forth in the first paragraph hereof.

 

“Pledgor” shall have the meaning set forth in the first paragraph hereof.

 

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.

 

“Registered Organization” shall have the meaning given such term in Section
9-102(a)(70) of the UCC.

 

“Required Secured Creditors” shall mean (i) at all times prior to the occurrence
of the Credit Document Obligations Termination Date, the Required Banks (or, to
the extent required by Section 13.12 of the Credit Agreement, each of the Banks)
and (ii) at all times on and after the Credit Document Obligations Termination
Date, the holders of at least the majority of the then outstanding Other
Obligations (determined by the Pledgee in such reasonable manner as is
acceptable to it).

 

“Secured Creditors” shall have the meaning set forth in the recitals hereto.

 

“Secured Debt Agreements” shall mean and include (i) this Agreement and (ii) the
Credit Agreement, the other Credit Documents and, to the extent then in effect,
any Interest Rate Protection Agreement or Other Hedging Agreement entered into
with any Other Creditors.

 

“Securities Account” shall have the meaning given such term in Section 8-501(a)
of the UCC.

 

-6-



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

 

“Securities Intermediary” shall have the meaning given such term in Section
8-102(14) of the UCC.

 

“Security” and “Securities” shall have the meaning given such term in Section
8-102(a)(15) of the UCC and shall in any event also include all Stock and all
Notes (to the extent same constitute “Securities” under Section 8-102(a)(15)).

 

“Security Entitlement” shall have the meaning given such term in Section
8-102(a)(17) of the UCC.

 

“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State or territory thereof or the District of
Columbia (each, a “Domestic Corporation”), all of the issued and outstanding
shares of capital stock of any Domestic Corporation at any time owned by any
Pledgor and (y) with respect to corporations not Domestic Corporations (each, a
“Foreign Corporation”), all of the issued and outstanding shares of capital
stock of any Foreign Corporation at any time owned by any Pledgor.

 

“Termination Date” shall have the meaning set forth in Section 20 hereof.

 

“Transmitting Utility” has the meaning given such term in Section 9-102(a)(80)
of the UCC.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time; provided that all references herein to specific Sections
or subsections of the UCC are references to such Sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the date hereof.

 

“Uncertificated Security” shall have the meaning given such term in Section
8-102(a)(18) of the UCC.

 

“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.

 

(c) Each Pledgor represents and warrants that on the date hereof: (i) each
Subsidiary of such Pledgor, and the direct ownership thereof, is listed in Annex
B hereto; (ii) the Stock (and any warrants or options to purchase Stock) held by
such Pledgor consists of the number and type of shares of the stock (or warrants
or options to purchase any stock) of the corporations as described in Annex C
hereto; (iii) such Stock referenced in clause (ii) of this paragraph constitutes
that percentage of the issued and outstanding capital stock of the issuing
corporation as is set forth in Annex C hereto; (iv) the Notes held by such
Pledgor consist of the promissory notes described in Annex D hereto where such
Pledgor is listed as the Bank; (v) the Limited Liability Company Interests held
by such Pledgor consist of the number and type of interests of the Persons
described in Annex E hereto; (vi) each such Limited Liability Company Interest
referenced in clause (v) of this paragraph constitutes that percentage of the
issued and outstanding equity interest of the issuing Person as set forth in
Annex E hereto; (vii) the

 

-7-



--------------------------------------------------------------------------------

Partnership Interests held by such Pledgor consist of the number and type of
interests of the Persons described in Annex F hereto; (viii) each such
Partnership Interest referenced in clause (vii) of this paragraph constitutes
that percentage or portion of the entire partnership interest of the Partnership
as set forth in Annex F hereto; (ix) the exact address of each chief executive
office of such Pledgor is listed on Annex G hereto; (x) the Pledgor has complied
with the respective procedure set forth in Section 3.2(a) hereof with respect to
each item described in Annexes C through F hereto which constitutes Collateral;
and (xi) on the date hereof, such Pledgor owns no other Securities, Stock,
Notes, Limited Liability Company Interests or Partnership Interests.

 

3. PLEDGE OF SECURITIES, ETC.

 

3.1 Pledge. To secure the Obligations now or hereafter owed or to be performed
by such Pledgor, each Pledgor does hereby assign and transfer unto the Pledgee
for the benefit of the Secured Creditors, and does hereby pledge, grant and
create to the Pledgee for the benefit of the Secured Creditors, a continuing
security interest (subject to Permitted Liens) in, all of the right, title and
interest of such Pledgor in, to and under all of the following Collateral (as
defined below) of such Pledgor, or in which or to which such Pledgor has any
rights, in each case, whether now existing or hereafter from time to time
acquired:

 

(i) each of the Collateral Accounts (to the extent a security interest therein
is not created pursuant to the Security Agreement), including any and all assets
of whatever type or kind deposited by such Pledgor in any such Collateral
Account, whether now owned or hereafter acquired, existing or arising,
including, without limitation, all Financial Assets, Investment Property,
monies, checks, drafts, Instruments, Securities or interests therein of any type
or nature deposited or required by the Credit Agreement or any other Secured
Debt Agreement to be deposited in such Collateral Account, and all investments
and all certificates and other Instruments (including depository receipts, if
any) from time to time representing or evidencing the same, and all dividends,
interest, distributions, cash and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing;

 

(ii) all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities;

 

(iii) (x) all Limited Liability Company Interests owned by such Pledgor from
time to time and all of its right, title and interest in each limited liability
company to which each such Limited Liability Company Interests relates and (y)
all Partnership Interests owned by such Pledgor from time to time and all of its
right, title and interest in each partnership to which each such Partnership
Interest relates, as the case may be, whether now existing or hereafter
acquired, including, without limitation to the fullest extent permitted under
the terms and provisions of the documents and agreements governing such Limited
Liability Company Interests and/or Partnership Interests and applicable law:

 

(A) all its capital therein and its interest in all profits, income, surpluses,
losses, Limited Liability Company Assets, Partnership Assets, and other
distributions and payments to which such Pledgor shall at any time be

 

-8-



--------------------------------------------------------------------------------

entitled in respect of such Limited Liability Company Interests and/or
Partnership Interests;

 

(B) all other payments due or to become due to such Pledgor in respect of such
Limited Liability Company Interests and/or Partnership Interests, whether under
any limited liability company agreement, partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;

 

(C) all of its claims, rights, powers, privileges, authority, options, security
interests, liens and remedies, if any, under any limited liability company
agreement, operating agreement or partnership agreement, or at law or otherwise
in respect of such Limited Liability Company Interests and/or Partnership
Interests;

 

(D) all present and future claims, if any, of such Pledgor against any limited
liability company and/or partnership for monies loaned or advanced, for services
rendered or otherwise;

 

(E) all of such Pledgor’s rights under any limited liability company agreement,
operating agreement or partnership agreement or at law to exercise and enforce
every right, power, remedy, authority, option and privilege of such Pledgor
relating to such Limited Liability Company Interests and/or Partnership
Interests, including any power to terminate, cancel or modify any such limited
liability company agreement, operating agreement or partnership agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of any of such Pledgor in respect of such Limited Liability Company
Interest or Partnership Interest and any such limited liability company and/or
partnership, to make determinations, to exercise any election (including, but
not limited to, election of remedies) or option or to give or receive any
notice, consent, amendment, waiver or approval, together with full power and
authority to demand, receive, enforce, collect or receipt for any of the
foregoing or for any Limited Liability Company Asset and/or Partnership Asset,
to enforce or execute any checks, or other instruments or orders, to file any
claims and to take any action in connection with any of the foregoing (with all
of the foregoing rights only to be exercisable upon the occurrence and during
the continuation of an Event of Default; and

 

(F) all other property hereafter delivered in substitution for or in addition to
any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

 

(iv) all Financial Assets and Investment Property owned by such Pledgor from
time to time;

 

-9-



--------------------------------------------------------------------------------

(v) all Security Entitlements owned by such Pledgor from time to time in any and
all of the foregoing; and

 

(vi) all Proceeds of any and all of the foregoing (collectively, including all
of the above, but subject to each proviso below in this Section 3.1, the
“Collateral”);

 

provided that (x) except in the circumstances and to the extent provided by
Section 8.12 of the Credit Agreement (in which case this clause (x) shall no
longer be applicable), no Pledgor shall be required at any time to pledge
hereunder more than 65% of the total combined voting power of all classes of
Voting Equity Interests of any Exempted Foreign Entity and, notwithstanding
anything to the contrary contained in this Agreement, but subject to Section
8.12 of the Credit Agreement, such percentage of the combined voting power of
all classes of Voting Equity Interests of any Exempted Foreign Entity in excess
of 65% of the total combined voting power of all classes of Voting Equity
Interests of any Exempted Foreign Entity shall not constitute “Collateral” as
herein defined, (y) each Pledgor shall be required to pledge hereunder 100% of
the Non-Voting Equity Interests of each Exempted Foreign Entity at any time and
from time to time acquired by such Pledgor, which Non-Voting Equity Interests
shall not be subject to the limitations described in preceding clause (x) and
(z) notwithstanding the foregoing provisions of clause (x) and (y), except in
the circumstances and to the extent provided by Section 8.12 of the Credit
Agreement (in which case this clause (z) shall no longer be applicable) Pledgor
shall not be required to pledge shares of stock in a corporation or equity
interests in a partnership or limited liability company that is owned, directly
or indirectly, by an Exempted Foreign Entity; provided, further, that,
notwithstanding anything to the contrary contained in this Agreement, the
Excluded Collateral shall not constitute “Collateral” as herein defined.

 

3.2 Procedures. (a) To the extent that any Pledgor at any time or from time to
time owns, acquires or obtains any right, title or interest in any Collateral,
such Collateral shall automatically (and without the taking of any action by
such Pledgor) be pledged pursuant to Section 3.1 of this Agreement and, in
addition thereto, such Pledgor shall (to the extent provided below) take the
following actions as set forth below (as promptly as practicable and, in any
event, within 20 Business Days after it obtains such Collateral, or such later
date as the Pledgee determines in its sole discretion) for the benefit of the
Pledgee and the other Secured Creditors:

 

(i) with respect to a Certificated Security (other than a Certificated Security
credited on the books of a Clearing Corporation or Securities Intermediary),
such Pledgor shall physically deliver such Certificated Security to the Pledgee,
endorsed to the Pledgee or endorsed in blank;

 

(ii) with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall cause the issuer of such Uncertificated
Security to duly authorize, execute, and deliver to the Pledgee, an agreement
for the benefit of the Pledgee and the other Secured Creditors substantially in
the form of Annex H hereto (appropriately completed to the satisfaction of the
Pledgee and with such modifications, if any, as shall be reasonably satisfactory
to the Pledgee) pursuant to which, subject to Section 5 hereof, such issuer
agrees to comply with any and all instructions originated by the Pledgee without
further consent by the registered owner and not to comply with instructions

 

-10-



--------------------------------------------------------------------------------

regarding such Uncertificated Security (and any Partnership Interests and
Limited Liability Company Interests issued by such issuer) originated by any
other Person other than a court of competent jurisdiction;

 

(iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Pledgor shall promptly notify the Pledgee thereof and shall promptly take (x)
all actions required (i) to comply with the applicable rules of such Clearing
Corporation or Securities Intermediary and (ii) to perfect the security interest
of the Pledgee under applicable law (including, in any event, under Sections
9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC) and (y) such other actions
as the Pledgee deems necessary or desirable to effect the foregoing;

 

(iv) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a Security for purposes of the
UCC, the procedure set forth in Section 3.2(a)(i) hereof, and (2) if such
Partnership Interest or Limited Liability Company Interest is not represented by
a certificate or is not a Security for purposes of the UCC, the procedure set
forth in Section 3.2(a)(ii) hereof;

 

(v) with respect to any Note (other than a Non-Deliverable Note), physical
delivery of such Note to the Pledgee, endorsed in blank, or, at the request of
the Pledgee, endorsed to the Pledgee; and

 

(vi) after an Event of Default has occurred and is continuing, with respect to
cash proceeds from any of the Collateral described in Section 3.1 hereof, (i)
establishment by the Pledgee of a cash account in the name of such Pledgor over
which the Pledgee shall have “control” within the meaning of the UCC (and no
withdrawals or transfers may be made therefrom by any Person except with the
prior written consent of the Pledgee) and (ii) deposit of such cash in such cash
account.

 

(a) In addition to the actions required to be taken pursuant to Section 3.2(a)
hereof, each Pledgor shall take the following additional actions with respect to
the Collateral:

 

(i) with respect to all Collateral of such Pledgor whereby or with respect to
which the Pledgee may obtain “control” thereof within the meaning of Section
8-106 of the UCC (or under any provision of the UCC as same may be amended or
supplemented from time to time, or under the laws of any relevant State other
than the State of New York), such Pledgor shall take all actions as may be
requested from time to time by the Pledgee so that “control” of such Collateral
is obtained and at all times held by the Pledgee; and

 

(ii) each Pledgor shall from time to time cause appropriate financing statements
(on appropriate forms) under the Uniform Commercial Code as in effect in the

 

-11-



--------------------------------------------------------------------------------

various relevant States, covering all Collateral hereunder (with the form of
such financing statements to be satisfactory to the Pledgee), to be filed in the
relevant filing offices so that at all times the Pledgee’s security interest in
all Investment Property and other Collateral which can be perfected by the
filing of such financing statements (in each case to the maximum extent
perfection by filing may be obtained under the laws of the relevant States,
including, without limitation, Section 9-312(a) of the UCC) is so perfected.

 

3.3 Subsequently Acquired Collateral. Subject to the last sentence of Section
3.1 hereof, if any Pledgor shall acquire (by purchase, stock dividend,
distribution or otherwise) any additional Collateral at any time or from time to
time after the date hereof, (i) such Collateral shall automatically (and without
any further action being required to be taken) be subject to the pledge and
security interests created pursuant to Section 3.1 hereof and, furthermore, such
Pledgor will thereafter promptly take (or cause to be taken) all action (as
promptly as practicable and, in any event, within 20 Business Days after it
obtains such Collateral, or such later date as the Pledgee determines in its
sole discretion) with respect to such Collateral in accordance with the
procedures set forth in Section 3.2 hereof, and will promptly thereafter deliver
to the Pledgee (i) a certificate executed by an authorized officer of such
Pledgor describing such Collateral and certifying that the same has been duly
pledged in favor of the Pledgee (for the benefit of the Secured Creditors)
hereunder and (ii) supplements to Annexes A through G hereto as are necessary to
cause such Annexes to be complete and accurate at such time. Without limiting
the foregoing, subject to the first proviso in Section 3.1, each Pledgor shall
be required to pledge hereunder the Equity Interests of any Exempted Foreign
Entity at any time and from time to time after the date hereof acquired by such
Pledgor.

 

3.4 Transfer Taxes. Each pledge of Collateral under Section 3.1 or Section 3.3
hereof shall be accompanied by any transfer tax stamps required in connection
with the pledge of such Collateral.

 

4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall have the
right to appoint one or more sub-agents for the purpose of retaining physical
possession of the Collateral, which may be held (in the discretion of the
Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank or
in favor of the Pledgee or any nominee or nominees of the Pledgee or a sub-agent
appointed by the Pledgee.

 

5. VOTING, ETC., WHILE NO NOTICED EVENT OF DEFAULT. Unless and until there shall
have occurred and be continuing any Event of Default under the Credit Agreement,
each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Collateral owned by it, and to give
consents, waivers or ratifications in respect thereof; provided that, in each
case, no vote shall be cast or any consent, waiver or ratification given or any
action taken or omitted to be taken which would violate, result in a breach of
any covenant contained in, or be inconsistent with any of the terms of any
Secured Debt Agreement, or which could reasonably be expected to have the effect
of impairing the value of the Collateral or any part thereof or the position or
interests of the Pledgee or any other Secured Creditor in the Collateral, unless
expressly permitted by the terms of the Secured Debt Agreements. All such rights
of each Pledgor to vote and to give consents, waivers and

 

-12-



--------------------------------------------------------------------------------

ratifications shall cease in case an Event of Default has occurred and is
continuing, and Section 7 hereof shall become applicable.

 

6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall have occurred
and be continuing an Event of Default, all cash dividends, cash distributions,
cash Proceeds and other cash amounts payable in respect of the Collateral shall
be paid to the respective Pledgor, provided, that all cash dividends payable in
respect of the Pledged Stock which are reasonably determined by the Pledgee to
represent in whole or in part an extraordinary, liquidating or other
distribution in return of capital shall be paid, to the extent so reasonably
determined to represent an extraordinary, liquidating or other distribution in
return of capital, to the Pledgee and retained by it as part of the Collateral.
The Pledgee shall be entitled to receive directly, and to retain as part of the
Collateral:

 

(i) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Collateral;

 

(ii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash (although such cash may be paid
directly to the respective Pledgor so long as no Event of Default then exists))
paid or distributed in respect of the Collateral by way of stock-split,
spin-off, split-up, reclassification, combination of shares or similar
rearrangement; and

 

(iii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Collateral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate or other reorganization.

 

Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 of this Agreement. All dividends, distributions or
other payments which are received by any Pledgor contrary to the provisions of
this Section 6 or Section 7 hereof shall be received in trust for the benefit of
the Pledgee, shall be segregated from other property or funds of such Pledgor
and shall be forthwith paid over to the Pledgee as Collateral in the same form
as so received (with any necessary endorsement).

 

7. REMEDIES IN CASE OF AN EVENT OF DEFAULT. If there shall have occurred and be
continuing an Event of Default, then and in every such case, the Pledgee shall
be entitled to exercise all of the rights, powers and remedies (whether vested
in it by this Agreement, by any other Secured Debt Agreement or by law) for the
protection and enforcement of its rights in respect of the Collateral, and the
Pledgee shall be entitled to exercise all the rights and remedies of a secured
party under the Uniform Commercial Code as in effect in any relevant
jurisdiction and also shall be entitled, without limitation, to exercise the
following rights, which each Pledgor hereby agrees to be commercially
reasonable:

 

(i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the respective Pledgor;

 

-13-



--------------------------------------------------------------------------------

(ii) to transfer all or any part of the Collateral into the Pledgee’s name or
the name of its nominee or nominees;

 

(iii) to accelerate any Pledged Note which may be accelerated in accordance with
its terms, and take any other lawful action to collect upon any Pledged Note
(including, without limitation, to make any demand for payment thereon);

 

(iv) upon provision of notice to the Borrower, to vote (and exercise all rights
and powers in respect of voting) all or any part of the Collateral (whether or
not transferred into the name of the Pledgee) and give all consents, waivers and
ratifications in respect of the Collateral and otherwise act with respect
thereto as though it were the outright owner thereof (each Pledgor hereby
irrevocably constituting and appointing the Pledgee the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so);

 

(v) at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and on such terms as the Pledgee in its absolute discretion may
determine, provided at least 10 days’ written notice of the time and place of
any such sale shall be given to the respective Pledgor. The Pledgee shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given. Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security for the Obligations or otherwise. At any such sale, unless prohibited
by applicable law, the Pledgee on behalf of the Secured Creditors may bid for
and purchase all or any part of the Collateral so sold free from any such right
or equity of redemption. Neither the Pledgee nor any other Secured Creditor
shall be liable for failure to collect or realize upon any or all of the
Collateral or for any delay in so doing nor shall any of them be under any
obligation to take any action whatsoever with regard thereto; and

 

(vi) to set off any and all Collateral against any and all Obligations, and to
withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations.

 

8. REMEDIES, CUMULATIVE, ETC. Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Secured Debt Agreement,
or now or hereafter existing at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of

 

-14-



--------------------------------------------------------------------------------

the exercise by the Pledgee or any other Secured Creditor of any one or more of
the rights, powers or remedies provided for in this Agreement or any other
Secured Debt Agreement or now or hereafter existing at law or in equity or by
statute or otherwise shall not preclude the simultaneous or later exercise by
the Pledgee or any other Secured Creditor of all such other rights, powers or
remedies, and no failure or delay on the part of the Pledgee or any other
Secured Creditor to exercise any such right, power or remedy shall operate as a
waiver thereof. Unless otherwise required by the Credit Documents, no notice to
or demand on any Pledgor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Pledgee or any other Secured Creditor to any other or
further action in any circumstances without notice or demand. Notwithstanding
the foregoing, the Secured Creditors agree that this Agreement may be enforced
only by the action of the Pledgee, in each case, acting upon the instructions of
the Required Secured Creditors, and that no other Secured Creditor shall have
any right individually to seek to enforce or to enforce this Agreement or to
realize upon the security to be granted hereby, it being understood and agreed
that such rights and remedies may be exercised by the Pledgee for the benefit of
the Secured Creditors upon the terms of this Agreement.

 

9. APPLICATION OF PROCEEDS. (a) All monies collected by the Pledgee upon any
sale or other disposition of the Collateral pursuant to the terms of this
Agreement, together with all other monies received by the Pledgee hereunder,
shall be applied in the manner provided in Section 7.4(a)(i), (ii), (iii) and
(v) of the Security Agreement; it being understood, for the avoidance of doubt,
that, the Senior Second Lien Notes Creditors (as defined in the Security
Agreement) shall not be entitled to receive any application pursuant to Section
7.4(a) hereof in respect of any Collateral pledged hereunder.

 

(b) It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to its Obligations to the extent of any deficiency
between the amount of the proceeds of the Collateral pledged by it hereunder and
the aggregate amount of such Obligations.

 

10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
such sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

 

11. INDEMNITY. Each Pledgor jointly and severally agrees (i) to indemnify,
reimburse and hold harmless the Pledgee and each other Secured Creditor and
their respective successors, assigns, employees, agents and affiliates
(individually an “Indemnitee”, and collectively, the “Indemnitees”) from and
against any and all obligations, damages, injuries, penalties, claims, demands,
losses, judgments and liabilities (including, without limitation, liabilities
for penalties) of whatsoever kind or nature, and (ii) to reimburse each
Indemnitee for all reasonable costs, expenses and disbursements, including
reasonable attorneys’ fees and expenses, in each case pursuant to subclause (i)
or (ii) above, arising out of or resulting from this Agreement or the exercise
by any Indemnitee of any right or remedy granted to it hereunder or

 

-15-



--------------------------------------------------------------------------------

under any other Secured Debt Agreement (but excluding any obligations, damages,
injuries, penalties, claims, demands, losses, judgments and liabilities
(including, without limitation, liabilities for penalties) or expenses of
whatsoever kind or nature to the extent incurred or arising by reason of gross
negligence or willful misconduct of such Indemnitee (as determined by a court of
competent jurisdiction in a final and non-appealable decision)). In no event
shall any Indemnitee hereunder be liable, in the absence of gross negligence or
willful misconduct on its part (as determined by a court of competent
jurisdiction in a final and non-appealable decision), for any matter or thing in
connection with this Agreement other than to account for monies or other
property actually received by it in accordance with the terms hereof. If and to
the extent that the obligations of any Pledgor under this Section 11 are
unenforceable for any reason, such Pledgor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law. The indemnity obligations of each Pledgor
contained in this Section 11 shall continue in full force and effect
notwithstanding the full payment of all the Notes issued under the Credit
Agreement, the termination of all Interest Rate Protection Agreements and Other
Hedging Agreements and Letters of Credit, and the payment of all other
Obligations and notwithstanding the discharge thereof.

 

12. PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER. (a) Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any limited liability company or as a partner of any
partnership and neither the Pledgee nor any other Secured Creditor by virtue of
this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or as a partner in any partnership. The parties hereto
expressly agree that, unless the Pledgee shall become the absolute owner of
Collateral consisting of a Limited Liability Company Interest or a Partnership
Interest pursuant hereto, this Agreement shall not be construed as creating a
partnership or joint venture among the Pledgee, any other Secured Creditor, any
Pledgor and/or any other Person.

 

(b) Except as provided in the last sentence of paragraph (a) of this Section 12,
the Pledgee, by accepting this Agreement, did not intend to become a member of
any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred. The Pledgee shall have only those powers set forth
herein and the Secured Creditors shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 12.

 

(c) The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.

 

(d) The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to which it is not a party,
or to take any action hereunder or thereunder, or to expend any money or incur
any expenses or perform or discharge any obligation, duty or liability under the
Collateral.

 

-16-



--------------------------------------------------------------------------------

13. FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor agrees that it will
join with the Pledgee in executing, to the extent necessary and, at such
Pledgor’s own expense, file and refile under the UCC or other applicable law
such financing statements, continuation statements and other documents, in form
reasonably acceptable to the Pledgee, in such offices as the Pledgee (acting on
its own or on the instructions of the Required Secured Creditors) may reasonably
deem necessary or appropriate and wherever required or permitted by law in order
to perfect and preserve the Pledgee’s security interest in the Collateral
hereunder and hereby authorizes the Pledgee to file financing statements and
amendments thereto relative to all or any part of the Collateral (including,
without limitation, (x) financing statements which list the Collateral
specifically and/or “all assets” as collateral and (y) “in lieu of” financing
statements) without the signature of such Pledgor where permitted by law, and
agrees to do such further acts and things and to execute and deliver to the
Pledgee such additional conveyances, assignments, agreements and instruments as
the Pledgee may reasonably require or deem advisable to carry into effect the
purposes of this Agreement or to further assure and confirm unto the Pledgee its
rights, powers and remedies hereunder or thereunder.

 

(a) Each Pledgor hereby constitutes and appoints the Pledgee its true and lawful
attorney-in-fact, irrevocably, with full authority in the place and stead of
such Pledgor and in the name of such Pledgor or otherwise, from time to time
after the occurrence and during the continuance of an Event of Default, in the
Pledgee’s discretion, to act, require, demand, receive and give acquittance for
any and all monies and claims for monies due or to become due to such Pledgor
under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings and to execute any instrument which the
Pledgee may deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney is coupled with an interest.

 

14. THE PLEDGEE AS COLLATERAL AGENT. The Pledgee will hold in accordance with
this Agreement all items of the Collateral at any time received under this
Agreement. It is expressly understood, acknowledged and agreed by each Secured
Creditor that by accepting the benefits of this Agreement each such Secured
Creditor acknowledges and agrees (i) that the obligations of the Pledgee as
holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement and in Annex N to the Security Agreement
and (ii) to the other provisions of Annex N to the Security Agreement. The
Pledgee shall act hereunder on the terms and conditions set forth herein and
Annex N to the Security Agreement.

 

15. TRANSFER BY THE PLEDGORS. No Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein (except in accordance with the terms
of this Agreement and the other Secured Debt Agreements).

 

16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. (a) Each Pledgor
represents, warrants and covenants as to itself and each of its Subsidiaries
that:

 

(i) it is the legal, beneficial and record owner of, and has good and marketable
title to, all of its Collateral consisting of one or more Securities,
Partnership Interests and Limited Liability Company Interests and that it has
sufficient interest in all of its Collateral in which a security interest is
purported to be created hereunder for such security interest to attach (subject,
in each case, to no pledge, lien, mortgage, hypothecation, security interest,
charge, option, Adverse Claim or other encumbrance whatsoever, except the liens
and security interests created by this Agreement or permitted under the other
Secured Debt Agreements);

 

-17-



--------------------------------------------------------------------------------

(ii) it has full power, authority and legal right to pledge all the Collateral
pledged by it pursuant to this Agreement;

 

(iii) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought in equity or at law);

 

(iv) except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
to be obtained by such Pledgor in connection with (a) the execution, delivery or
performance of this Agreement by such Pledgor, (b) the validity or
enforceability of this Agreement against such Pledgor (except as set forth in
clause (iii) above), (c) the perfection or enforceability of the Pledgee’s
security interest in such Pledgor’s Collateral or (d) except for compliance with
or as may be required by applicable securities laws, the exercise by the Pledgee
of any of its rights or remedies provided herein;

 

(v) neither the execution, delivery or performance by such Pledgor of this
Agreement, or any other Secured Debt Agreement to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof nor the
consummation of the transactions contemplated therein: (i) will contravene any
material provision of any applicable law, statute, rule or regulation, or any
applicable order, writ, injunction or decree of any court, arbitrator or
governmental instrumentality, domestic or foreign, applicable to such Pledgor;
(ii) will conflict or be inconsistent with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (except pursuant to the Security Documents) upon any of the properties
or assets of such Pledgor or any of its Subsidiaries pursuant to the terms of
any indenture, lease, mortgage, deed of trust, credit agreement, loan agreement
or any other material agreement, contract or other instrument to which such
Pledgor or any of its Subsidiaries is a party or is otherwise bound, or by which
it or any of its properties or assets is bound or to which it may be subject; or
(iii) will violate any provision of the certificate of incorporation, by-laws,
certificate of partnership, partnership agreement, certificate of formation or
limited

 

-18-



--------------------------------------------------------------------------------

liability company agreement (or equivalent organizational documents), as the
case may be, of such Pledgor or any of its Subsidiaries;

 

(vi) all of such Pledgor’s Collateral (consisting of Securities, Limited
Liability Company Interests and Partnership Interests) has been duly and validly
issued, is fully paid and non-assessable and is subject to no options to
purchase or similar rights;

 

(vii) each of such Pledgor’s Pledged Notes consisting of Intercompany Notes and,
to each Pledgor’s knowledge, each of such Pledgor’s Pledged Notes consisting of
all other promissory notes, constitutes, or when executed by the obligor thereof
will constitute, the legal, valid and binding obligation of such obligor,
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by general equitable principles (regardless of whether enforcement
is sought in equity or at law);

 

(viii) the pledge, collateral assignment and delivery to the Pledgee of such
Pledgor’s Collateral consisting of Certificated Securities and Pledged Notes
(other than Non-Deliverable Notes) pursuant to this Agreement creates a valid
and perfected first priority security interest in such Certificated Securities
and Pledged Notes, and the proceeds thereof, subject to no prior Lien or
encumbrance or to any agreement purporting to grant to any third party a Lien or
encumbrance on the property or assets of such Pledgor which would include the
Securities (other than the liens and security interests permitted under the
Secured Debt Agreements then in effect) and the Pledgee is entitled to all the
rights, priorities and benefits afforded by the UCC or other relevant law as
enacted in any relevant jurisdiction to perfect security interests in respect of
such Collateral; and

 

(ix) “control” (as defined in Section 8-106 of the UCC) has been obtained by the
Pledgee over all of such Pledgor’s Collateral consisting of Securities
(including, without limitation, Notes (other than Non-Deliverable Notes) which
are Securities) with respect to which such “control” may be obtained pursuant to
Section 8-106 of the UCC, except to the extent that the obligation of the
applicable Pledgor to provide the Pledgee with “control” of such Collateral has
not yet arisen under this Agreement; provided that in the case of the Pledgee
obtaining “control” over Collateral consisting of a Security Entitlement, such
Pledgor shall have taken all steps in its control so that the Pledgee obtains
“control” over such Security Entitlement.

 

(b) Each Pledgor covenants and agrees that it will defend the Pledgee’s right,
title and security interest in and to such Pledgor’s Collateral and the proceeds
thereof against the claims and demands of all persons whomsoever; and each
Pledgor covenants and agrees that it will have like title to and right to pledge
any other property at any time hereafter pledged to the Pledgee by such Pledgor
as Collateral hereunder and will likewise defend the right thereto and security
interest therein of the Pledgee and the other Secured Creditors.

 

(c) Each Pledgor covenants and agrees that it will take no action which would
violate any of the terms of any Secured Debt Agreement.

 

-19-



--------------------------------------------------------------------------------

17. LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC. The exact legal
name of each Pledgor, the type of organization of such Pledgor, whether or not
such Pledgor is a Registered Organization, the jurisdiction of organization of
such Pledgor, such Pledgor’s Location, the organizational identification number
(if any) of each Pledgor, and whether or not such Pledgor is a Transmitting
Utility, is listed on Annex A hereto for such Pledgor. No Pledgor shall change
its legal name, its type of organization, its status as a Registered
Organization (in the case of a Registered Organization), its status as a
Transmitting Utility or as a Person which is not a Transmitting Utility, as the
case may be, its jurisdiction of organization, its Location, or its
organizational identification number (if any), except that any such changes
shall be permitted (so long as not in violation of the applicable requirements
of the Secured Debt Agreements and so long as same do not involve (x) a
Registered Organization ceasing to constitute same or (y) any Pledgor changing
its jurisdiction of organization or Location from the United States or a State
thereof to a jurisdiction of organization or Location, as the case may be,
outside the United States or a State thereof) if (i) it shall have given to the
Collateral Agent not less than 15 Business Days’ prior written notice of each
change to the information listed on Annex A (as adjusted for any subsequent
changes thereto previously made in accordance with this sentence), together with
a supplement to Annex A which shall correct all information contained therein
for such Pledgor, and (ii) in connection with the respective such change or
changes, it shall have taken all action reasonably requested by the Collateral
Agent to maintain the security interests of the Collateral Agent in the
Collateral intended to be granted hereby at all times fully perfected and in
full force and effect. In addition, to the extent that any Pledgor does not have
an organizational identification number on the date hereof and later obtains
one, such Pledgor shall promptly thereafter deliver a notification of the
Collateral Agent of such organizational identification number and shall take all
actions reasonably satisfactory to the Collateral Agent to the extent necessary
to maintain the security interest of the Collateral Agent in the Collateral
intended to be granted hereby fully perfected and in full force and effect.

 

18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect (subject to the provisions of Section 20) without regard to,
and shall not be released, suspended, discharged, terminated or otherwise
affected by, any circumstance or occurrence whatsoever (other than termination
of this Agreement pursuant to Section 20 hereof), including, without limitation:

 

(i) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Secured Debt Agreement (other than this
Agreement in accordance with its terms), or any other instrument or agreement
referred to therein, or any assignment or transfer of any thereof;

 

(ii) any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver, consent or extension with
respect to this Agreement in accordance with its terms);

 

-20-



--------------------------------------------------------------------------------

(iii) any furnishing of any additional security to the Pledgee or its assignee
or any acceptance thereof or any release of any security by the Pledgee or its
assignee;

 

(iv) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or

 

(v) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.

 

19. SALE OF COLLATERAL WITHOUT REGISTRATION. (a) If an Event of Default shall
have occurred and be continuing and any Pledgor shall have received from the
Pledgee a written request or requests that such Pledgor cause any registration,
qualification or compliance under any federal or state securities law or laws to
be effected with respect to all or any part of the Collateral consisting of
Securities, Limited Liability Company Interests or Partnership Interests, such
Pledgor as soon as practicable and at its expense will use its best efforts to
cause such registration to be effected (and be kept effective) and will use its
best efforts to cause such qualification and compliance to be effected (and be
kept effective) as may be so requested and as would permit or facilitate the
sale and distribution of such Collateral consisting of Securities, Limited
Liability Company Interests or Partnership Interests, including, without
limitation, registration under the Securities Act, as then in effect (or any
similar statute then in effect), appropriate qualifications under applicable
blue sky or other state securities laws and appropriate compliance with any
other governmental requirements; provided, that the Pledgee shall furnish to
such Pledgor such information regarding the Pledgee as such Pledgor may request
in writing and as shall be required in connection with any such registration,
qualification or compliance. Each Pledgor will cause the Pledgee to be kept
reasonably advised in writing as to the progress of each such registration,
qualification or compliance and as to the completion thereof, will furnish to
the Pledgee such number of prospectuses, offering circulars and other documents
incident thereto as the Pledgee from time to time may reasonably request, and
will indemnify, to the extent permitted by law, the Pledgee and all other
Secured Creditors participating in the distribution of such Collateral
consisting of Securities, Limited Liability Company Interests or Partnership
Interests against all claims, losses, damages and liabilities caused by any
untrue statement (or alleged untrue statement) of a material fact contained
therein (or in any related registration statement, notification or the like) or
by any omission (or alleged omission) to state therein (or in any related
registration statement, notification or the like) a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as the same may have been caused by an untrue statement or
omission based upon information furnished in writing to such Pledgor by the
Pledgee or such other Secured Creditor expressly for use therein.

 

(b) If at any time when the Pledgee shall determine to exercise its right to
sell all or any part of the Collateral consisting of Securities, Limited
Liability Company Interests or Partnership Interests pursuant to Section 7
hereof, and such Collateral or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under the Securities Act, as

 

-21-



--------------------------------------------------------------------------------

then in effect, the Pledgee may, in its sole and absolute discretion, sell such
Collateral or part thereof by private sale in such manner and under such
circumstances as the Pledgee may deem necessary or advisable in order that such
sale may legally be effected without such registration. Without limiting the
generality of the foregoing, in any such event the Pledgee, in its sole and
absolute discretion (i) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Collateral or
part thereof shall have been filed under such Securities Act, (ii) may approach
and negotiate with a single possible purchaser to effect such sale, and (iii)
may restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment, and not with a view
to the distribution or sale of such Collateral or part thereof. In the event of
any such sale, the Pledgee shall incur no responsibility or liability for
selling all or any part of the Collateral at a price which the Pledgee, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might be realized if the sale were deferred until the registration as aforesaid.

 

20. TERMINATION; RELEASE. (a) On the Termination Date (as defined below), this
Agreement shall terminate (provided that all indemnities set forth herein
including, without limitation, in Section 11 hereof and in Section 6 of Annex N
to the Security Agreement shall survive any such termination) and the Pledgee,
at the request and expense of such Pledgor, will execute and deliver to such
Pledgor a proper instrument or instruments (including UCC termination
statements) acknowledging the satisfaction and termination of this Agreement
(including, without limitation, UCC termination statements and instruments of
satisfaction, discharge and/or reconveyance), and will duly release from the
security interest created hereby and assign, transfer and deliver to such
Pledgor (without recourse and without any representation or warranty) such of
the Collateral as may be in the possession of the Pledgee and as has not
theretofore been sold or otherwise applied or released pursuant to this
Agreement, together with any moneys at the time held by the Pledgee or any of
its sub-agents hereunder and, with respect to any Collateral consisting of an
Uncertificated Security, a Partnership Interest or a Limited Liability Company
Interest (other than an Uncertificated Security, Partnership Interest or Limited
Liability Company Interest credited on the books of a Clearing Corporation or
Securities Intermediary), a termination of the agreement relating thereto
executed and delivered by the issuer of such Uncertificated Security pursuant to
Section 3.2(a)(ii) or by the respective partnership or limited liability company
pursuant to Section 3.2(a)(iv)(2). As used in this Agreement, “Termination Date”
shall mean the date upon which all Credit Document Obligations (other than those
arising for indemnities for which no request has been made) have been paid in
full, all Commitments and Letters of Credit under the Credit Agreement have been
terminated, and all Interest Rate Protection Agreements and Other Hedging
Agreements entitled to the benefits of this Agreement have been terminated.

 

(b) In the event that any part of the Collateral is sold or otherwise disposed
of (to a Person other than a Credit Party) (x) at any time prior to the Credit
Document Obligations Termination Date, in connection with a sale or disposition
permitted by Section 9.02 of the Credit Agreement or is otherwise released at
the direction or with the consent of the Required Secured Creditors or (y) at
any time thereafter, to the extent permitted by the other Secured Debt
Agreements then in effect, and in the case of clauses (x) and (y), the proceeds
of such sale or disposition (or from such release) are applied in accordance
with the terms of the Credit Agreement or such other Secured Debt Agreement, as
the case may be, to the extent required to

 

-22-



--------------------------------------------------------------------------------

be so applied, the Pledgee, at the request and expense of such Pledgor, will
duly release from the security interest created hereby (and will execute and
deliver such documentation, including termination or partial release statements
and the like in connection therewith) and assign, transfer and deliver to such
Pledgor (without recourse and without any representation or warranty) such of
the Collateral as is then being (or has been) so sold or released and as may be
in the possession of the Pledgee (or, in the case of Collateral held by any
sub-agent designated pursuant to Section 4 hereto, such sub-agent) and has not
theretofore been released pursuant to this Agreement.

 

(c) At any time that any Pledgor desires that Collateral be released as provided
in the foregoing Section 20(a) or (b), it shall deliver to the Pledgee (and the
relevant sub-agent, if any, designated pursuant to Section 4 hereof) a
certificate signed by an Authorized Officer of such Pledgor stating that the
release of the respective Collateral is permitted pursuant to Section 20(a) or
(b) hereof.

 

(d) The Pledgee shall have no liability whatsoever to any other Secured Creditor
as the result of any release of Collateral by it in accordance with (or which
the Collateral Agent in the absence of gross negligence and willful misconduct
believes to be in accordance with) this Section 20.

 

21. NOTICES, ETC. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Pledgee or any Pledgor shall not be effective until
received by the Pledgee or such Pledgor, as the case may be. All notices and
other communications shall be in writing and addressed as follows:

 

  (a) if to any Pledgor, c/o:

 

3101 Towercreek Parkway

Suite 300

Atlanta, GA 30339

Attention: Chief Financial Officer

Telephone No.: 678-742-4600

Facsimile No.: 678-742-4758

 

with a copy to:

3101 Towercreek Parkway

Suite 300

Atlanta, GA 30339

Attn: General Counsel

Telephone No.: 678-742-4600

Facsimile No.: 678-742-4758

 

-23-



--------------------------------------------------------------------------------

  (b) if to the Pledgee, at:

 

Deustche Bank Trust Company Americas

222 South Riverside, 29th Floor

Chicago, IL 60606

Attention: Marla Heller

Telephone No.: (312) 537-4231

Facsimile No.: (312) 537-1324

 

(c) if to any Bank Creditor (other than the Pledgee), either (x) to the
Administrative Agent, at the address of the Administrative Agent specified in
the Credit Agreement, or (y) at such address as such Bank Creditor shall have
specified in the Credit Agreement;

 

(d) if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to the Pledgors and the Pledgee;

 

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

 

22. WAIVER; AMENDMENT. Except as contemplated in Section 30 hereof, none of the
terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever except in accordance with the terms set forth in
Section 10.2 of the Security Agreement.

 

23. SUCCESSORS AND ASSIGNS. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 20, (ii) be
binding upon each Pledgor, its successors and assigns; provided, however, that
no Pledgor shall assign any of its rights or obligations hereunder without the
prior written consent of the Pledgee (with the prior written consent of the
Required Secured Creditors), and (iii) inure, together with the rights and
remedies of the Pledgee hereunder, to the benefit of the Pledgee, the other
Secured Creditors and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by each Pledgor
herein or in any certificate or other instrument delivered by such Pledgor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Secured Debt Agreements regardless of any investigation
made by the Secured Creditors or on their behalf.

 

24. HEADINGS DESCRIPTIVE. The headings of the several Sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

25. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. (a)
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS

 

-24-



--------------------------------------------------------------------------------

AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN
EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PLEDGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PLEDGOR HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
PLEDGOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE
AFORESAID COURTS THAT ANY SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH
PLEDGOR. EACH PLEDGOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT
OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
ANY SUCH PLEDGOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 21 ABOVE,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PLEDGOR HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF
PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE PLEDGEE UNDER THIS AGREEMENT, OR ANY SECURED CREDITOR, TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY PLEDGOR IN ANY OTHER JURISDICTION.

 

(b) EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

26. PLEDGOR’S DUTIES. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Pledgor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Pledgee shall not have any obligations or liabilities with respect to any
Collateral by reason of or arising out of this

 

-25-



--------------------------------------------------------------------------------

Agreement, except for the safekeeping of Collateral actually in Pledgor’s
possession, nor shall the Pledgee be required or obligated in any manner to
perform or fulfill any of the obligations of any Pledgor under or with respect
to any Collateral.

 

27. COUNTERPARTS. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with each Pledgor and the Pledgee.

 

28. SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

29. RECOURSE. This Agreement is made with full recourse to each Pledgor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of such Pledgor contained herein and in the other Secured
Debt Agreements and otherwise in writing in connection herewith or therewith.

 

30. ADDITIONAL PLEDGORS. It is understood and agreed that any Subsidiary of
Holdings that is required to become a party to this Agreement after the date
hereof pursuant to the requirements of the Credit Agreement or any other Credit
Document, shall become a Pledgor hereunder by (x) executing a counterpart hereof
and/or a joinder agreement in form and substance satisfactory to the Pledgee and
delivering same to the Pledgee, (y) delivering supplements to Annexes A through
G, hereto as are necessary to cause such Annexes to be complete and accurate
with respect to such additional Pledgor on such date and (z) taking all actions
as specified in this Agreement as would have been taken by such Pledgor had it
been an original party to this Agreement, in each case with all documents
required above to be delivered to the Pledgee and with all documents and actions
required above to be taken to the reasonable satisfaction of the Pledgee.

 

31. LIMITED OBLIGATIONS. It is the desire and intent of each Pledgor and the
Secured Creditors that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought. Notwithstanding anything to the contrary contained
herein, in furtherance of the foregoing, it is noted that the obligations of
each Pledgor constituting a Subsidiary Guarantor have been limited as provided
in the Subsidiaries Guaranty.

 

32. RELEASE OF PLEDGORS. If at any time all of the Equity Interests of any
Pledgor owned by the Borrower or any of its Subsidiaries are sold (to a Person
other than a Credit Party) in a transaction permitted pursuant to the Credit
Agreement (and which does not violate the terms of any other Secured Debt
Agreement then in effect), then, such Pledgor shall be released as a Pledgor
pursuant to this Agreement without any further action hereunder (it being
understood that the sale of all of the Equity Interests in any Person that owns,
directly or indirectly, all of the Equity Interests in any Pledgor shall be
deemed to be a sale of all of the

 

-26-



--------------------------------------------------------------------------------

Equity Interests in such Pledgor for purposes of this Section), and the Pledgee
is authorized and directed to execute and deliver such instruments of release as
are reasonably satisfactory to it. At any time that the Borrower desires that a
Pledgor be released from this Agreement as provided in this Section 32, the
Borrower shall deliver to the Pledgee a certificate signed by a principal
executive officer of the Borrower stating that the release of such Pledgor is
permitted pursuant to this Section 32. The Pledgee shall have no liability
whatsoever to any other Secured Creditor as a result of the release of any
Pledgor by it in accordance with, or which it believes to be in accordance with,
this Section 32.

 

* * * *

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.

 

CONSOLIDATED CONTAINER HOLDINGS
LLC,
as a Pledgor

By:  

/s/ Louis Lettes

   

--------------------------------------------------------------------------------

   

Name: Louis Lettes

Title: Senior Vice President, General Counsel

and Secretary

CONSOLIDATED CONTAINER COMPANY
LLC,
as a Pledgor

By:  

/s/ Louis Lettes

   

--------------------------------------------------------------------------------

   

Name: Louis Lettes

Title: Senior Vice President, General Counsel

and Secretary

REID PLASTICS GROUP LLC,
as a Pledgor

By:  

/s/ Louis Lettes

   

--------------------------------------------------------------------------------

   

Name: Louis Lettes

Title: Senior Vice President, General Counsel

and Secretary

CONSOLIDATED CONTAINER COMPANY LP, as a Pledgor

By:  

/s/ Louis Lettes

   

--------------------------------------------------------------------------------

   

Name: Louis Lettes

Title: Senior Vice President, General Counsel

and Secretary

 

SIGNATURE PAGE TO PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------

PLASTIC CONTAINERS LLC,

    as a Pledgor

By:  

/s/ Louis Lettes

   

--------------------------------------------------------------------------------

   

Name: Louis Lettes

Title: Senior Vice President, General Counsel

and Secretary

CONSOLIDATED CONTAINER CAPITAL,

    INC.,

    as a Pledgor

By:  

/s/ Louis Lettes

   

--------------------------------------------------------------------------------

   

Name: Louis Lettes

Title: Senior Vice President, General Counsel

and Secretary

CONTINENTAL CARIBBEAN CONTAINERS,

    INC.,

    as a Pledgor

By:  

/s/ Louis Lettes

   

--------------------------------------------------------------------------------

   

Name: Louis Lettes

Title: Senior Vice President, General Counsel

and Secretary

 

SIGNATURE PAGE TO PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------

Accepted and Agreed to:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

    as Pledgee

By:  

/s/ Susan LeFevre

   

--------------------------------------------------------------------------------

   

Name:Susan LeFevre

Title: Director

 

SIGNATURE PAGE TO PLEDGE AGREEMENT

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

1.

  

SECURITY FOR OBLIGATIONS

   2

2.

  

DEFINITIONS; REPRESENTATIONS

   4

3.

  

PLEDGE OF SECURITIES, ETC.

   8     

3.1    Pledge

   8     

3.2    Procedures

   10     

3.3    Subsequently Acquired Collateral

   12     

3.4    Transfer Taxes

   12

4.

  

APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.

   12

5.

  

VOTING, ETC., WHILE NO NOTICED EVENT OF DEFAULT

   12

6.

  

DIVIDENDS AND OTHER DISTRIBUTIONS

   13

7.

  

REMEDIES IN CASE OF AN EVENT OF DEFAULT

   13

8.

  

REMEDIES, CUMULATIVE, ETC.

   14

9.

  

APPLICATION OF PROCEEDS

   15

10.

  

PURCHASERS OF COLLATERAL

   15

11.

  

INDEMNITY

   15

12.

  

PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER

   16

13.

  

FURTHER ASSURANCES; POWER-OF-ATTORNEY

   17

14.

  

THE PLEDGEE AS COLLATERAL AGENT

   17

15.

  

TRANSFER BY THE PLEDGORS

   17

16.

  

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS

   17

17.

   LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC.    20

18.

  

PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.

   20

 

(i)



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page


--------------------------------------------------------------------------------

19.

   SALE OF COLLATERAL WITHOUT REGISTRATION    21

20.

   TERMINATION; RELEASE    22

21.

   NOTICES, ETC.    23

22.

   WAIVER; AMENDMENT    24

23.

   SUCCESSORS AND ASSIGNS    24

24.

   HEADINGS DESCRIPTIVE    24

25.

   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL    24

26.

   PLEDGOR’S DUTIES    25

27.

   COUNTERPARTS    26

28.

   SEVERABILITY    26

29.

   RECOURSE    26

30.

   ADDITIONAL PLEDGORS    26

31.

   LIMITED OBLIGATIONS    26

32.

   RELEASE OF PLEDGORS    26

 

ANNEX A

 

-

   SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION,
LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS

ANNEX B

 

-

   SCHEDULE OF SUBSIDIARIES

ANNEX C

 

-

   SCHEDULE OF STOCK

ANNEX D

 

-

   SCHEDULE OF NOTES

ANNEX E

 

-

   SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

ANNEX F

 

-

   SCHEDULE OF PARTNERSHIP INTERESTS

ANNEX G

 

-

   SCHEDULE OF CHIEF EXECUTIVE OFFICES

ANNEX H

       FORM OF AGREEMENT REGARDING UNCERTIFICATED SECURITIES, LIMITED LIABILITY
COMPANY INTERESTS AND PARTNERSHIP INTERESTS

 

(ii)